PER CURIAM.
We reverse and remand the corrected final judgment so that the trial court can recalculate the amount of child support payable pursuant to the statutory support guidelines. In all other respects, the final judgment is affirmed. The record reflects that the trial court, in applying the guidelines, failed to adjust the amount due after recognizing, on a post-judgment motion, an error in the husband’s net earnings.
The trial court found total net income of $3,550 per month. Of this, the husband’s *173income of $2,905 is 81%-82% of the total. There is no indication that the trial court was not applying the guidelines’ formula. Apparently, the monthly payment of $973.82 was simply erroneously calculated based on the trial court’s findings.
DELL, C.J., and STONE and PARIENTE, JJ., concur.